Order entered July 13, 2021




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-21-00194-CV

                         IN RE SCOTT FRENKEL, Relator

              Original Proceeding from the 296th Judicial District Court
                                Collin County, Texas
                        Trial Court Cause No. 296-03470-2016

                                       ORDER
                      Before Justices Molberg, Reichek, and Smith

      We LIFT this Court’s order of stay issued on March 30, 2021.

      In       accordance   with     the    Court’s   opinion   of     this   date,   we

CONDITIONALLY GRANT relator Scott Frenkel’s petition for writ of

mandamus. We ORDER the trial court to modify its March 1, 2021 sanctions

order to defer payment of the monetary sanction and performance of additional

legal ethics education until final judgment is rendered in the case.

      We ORDER the trial court to file with this Court, within thirty (30) days

of the date of this order, a certified copy of its order issued in compliance with

this order.
Should the trial court fail to comply with this order, the writ will issue.




                                        /s/    AMANDA L. REICHEK
                                               JUSTICE